Opinion by
Oliver, P. J.
It was held that as the French Trade Agreement specifically provides for duty on parts, such rate must prevail, even though the later British Trade Agreement provides for a lower rate of duty on cigar and cigarette lighters, since no modification of the rates of duty on parts was made in the said British Trade Agreement. In the absence of a specific provision therefor, parts of an article will not be included within an eo nomine designation of the article itself (Murphy & Co. v. United States, 13 Ct. Cust. Appls. 256, T. D. 41201). The protest was overruled.